Case 20-30808-KRH               Doc 3       Filed 02/17/20 Entered 02/17/20 12:38:34                     Desc Main
                                           Document      Page 1 of 16



 Joshua A. Sussberg, P.C. (pro hac vice admission pending)          Michael A. Condyles (VA 27807)
 Emily E. Geier (pro hac vice admission pending)                    Peter J. Barrett (VA 46179)
 AnnElyse Scarlett Gains (pro hac vice admission pending)           Jeremy S. Williams (VA 77469)
 KIRKLAND & ELLIS LLP                                               Brian H. Richardson (VA 92477)
 KIRKLAND & ELLIS INTERNATIONAL LLP                                 KUTAK ROCK LLP
 601 Lexington Avenue                                               901 East Byrd Street, Suite 1000
 New York, New York 10022                                           Richmond, Virginia 23219-4071
 Telephone:         (212) 446-4800                                  Telephone:          (804) 644-1700
 Facsimile:         (212) 446-4900                                  Facsimile:          (804) 783-6192

 -and-

 Joshua M. Altman (pro hac vice admission pending)
 KIRKLAND & ELLIS LLP
 KIRKLAND & ELLIS INTERNATIONAL LLP
 300 North LaSalle Street
 Chicago, Illinois 60654
 Telephone:          (312) 862-2000
 Facsimile:          (312) 862-2200

 Proposed Co-Counsel to the Debtors and Debtors in Possession

                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE EASTERN DISTRICT OF VIRGINIA
                                    RICHMOND DIVISION

                                                                )
 In re:                                                         )       Chapter 11
                                                                )
 PIER 1 IMPORTS, INC.,                                          )       Case No. 20-30805
                                                                )
                             Debtor.                            )
                                                                )
 Tax I.D. No. XX-XXXXXXX                                        )
                                                                )
 In re:                                                         )       Chapter 11
                                                                )
 PIER 1 ASSETS, INC.,                                           )       Case No. 20-30806
                                                                )
                             Debtor.                            )
                                                                )
 Tax I.D. No. XX-XXXXXXX                                        )
                                                                )
 In re:                                                         )       Chapter 11
                                                                )
 PIER 1 HOLDINGS, INC.,                                         )       Case No. 20-30807
                                                                )
                             Debtor.                            )
                                                                )
 Tax I.D. No. XX-XXXXXXX                                        )




KE 65505895
Case 20-30808-KRH      Doc 3     Filed 02/17/20 Entered 02/17/20 12:38:34   Desc Main
                                Document      Page 2 of 16



                                               )
 In re:                                        )   Chapter 11
                                               )
 PIER 1 IMPORTS (U.S.), INC.,                  )   Case No. 20-30808
                                               )
                     Debtor.                   )
                                               )
 Tax I.D. No. XX-XXXXXXX                       )
                                               )
 In re:                                        )   Chapter 11
                                               )
 PIER 1 LICENSING, INC.,                       )   Case No. 20-30809
                                               )
                     Debtor.                   )
                                               )
 Tax I.D. No. XX-XXXXXXX                       )
                                               )
 In re:                                        )   Chapter 11
                                               )
 PIER 1 SERVICES COMPANY,                      )   Case No. 20-30810
                                               )
                     Debtor.                   )
                                               )
 Tax I.D. No. XX-XXXXXXX                       )
                                               )
 In re:                                        )   Chapter 11
                                               )
 PIR TRADING, INC.,                            )   Case No. 20-30811
                                               )
                     Debtor.                   )
                                               )
 Tax I.D. No. XX-XXXXXXX                       )
                                               )
 In re:                                        )   Chapter 11
                                               )
 PIER 1 VALUE SERVICES, LLC,                   )   Case No. 20-30804
                                               )
                     Debtor.                   )
                                               )
 Tax I.D. No. XX-XXXXXXX                       )




                                           2
Case 20-30808-KRH               Doc 3      Filed 02/17/20 Entered 02/17/20 12:38:34                       Desc Main
                                          Document      Page 3 of 16



                         DEBTORS’ MOTION FOR ENTRY OF AN
                    ORDER (I) DIRECTING JOINT ADMINISTRATION OF
                  CHAPTER 11 CASES AND (II) GRANTING RELATED RELIEF

             The above-captioned debtors and debtors in possession (collectively, the “Debtors”)1

respectfully state as follows in support of this motion (this “Motion”):

                                                  Relief Requested

             1.     The Debtors seek entry of an order, substantially in the form attached hereto as

Exhibit A (the “Order”): (a) directing procedural consolidation and joint administration of these

chapter 11 cases; and (b) granting related relief. The Debtors request that one file and one docket

be maintained for all jointly administered cases under the case of Pier 1 Imports, Inc. (the direct

or indirect parent company for each of the Debtors) and that the cases be administered under a

consolidated caption, as follows:

                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE EASTERN DISTRICT OF VIRGINIA
                                     RICHMOND DIVISION

                                                                            )
    In re:                                                                  )     Chapter 11
                                                                            )
    PIER 1 IMPORTS, INC., et al.,2                                          )     Case No. 20-30805 (___)
                                                                            )
                              Debtors.                                      )     (Jointly Administered)
                                                                            )

             2.     The Debtors further request that this Court order that the foregoing caption satisfies

the requirements set forth in section 342(c)(1) of the Bankruptcy Code.



1
      A detailed description of the Debtors and their business, and the facts and circumstances supporting the Debtors’
      chapter 11 cases, are set forth in greater detail in the Declaration of Robert J. Riesbeck, Chief Executive Officer
      of Pier 1 Imports, Inc., in Support of Chapter 11 Petitions and First Day Motions (the “First Day Declaration”)
      filed contemporaneously with the Debtors’ voluntary petitions for relief filed under chapter 11 of title 11 of the
      United States Code (the “Bankruptcy Code”). Capitalized terms used but not otherwise defined in this Motion
      shall have the meanings ascribed to them in the First Day Declaration or as later defined herein, as applicable.
2
      The location of the Debtors’ service address is 100 Pier 1 Place, Fort Worth, Texas 76102.


                                                            3
Case 20-30808-KRH         Doc 3     Filed 02/17/20 Entered 02/17/20 12:38:34            Desc Main
                                   Document      Page 4 of 16



       3.      The Debtors also request that a docket entry, substantially similar to the following,

be entered on the docket of each of the Debtors other than Pier 1 Imports, Inc. to reflect the joint

administration of these chapter 11 cases:

            An order has been entered in accordance with Rule 1015(b) of the Federal
            Rules of Bankruptcy Procedure and Rule 1015-1 of the Local Bankruptcy
            Rules for the United States Bankruptcy Court for the Eastern District of
            Virginia directing joint administration for procedural purposes only of the
            chapter 11 cases of: Pier 1 Imports, Inc., Case No. 20-30805; Pier 1 Assets,
            Inc., Case No. 20-30806; Pier 1 Holdings, Inc., Case No. 20-30807; Pier 1
            Imports (U.S.), Inc., Case No. 20-30808; Pier 1 Licensing, Inc., Case
            No. 20-30809; Pier 1 Services Company, Case No. 20-30810; PIR Trading,
            Inc., Case No. 20-30811; Pier 1 Value Services, LLC, Case No. 20-30804.
            The docket in Case No. 20-30805 should be consulted for all matters
            affecting these cases.

       4.      Finally, the Debtors seek authority to file the monthly operating reports required by

the Operating Guidelines and Reporting Requirements of the United States Trustee for Chapter 11

Debtors in Possession and Chapter 11 Trustees, issued by the Office of the United States Trustee

for the Eastern District of Virginia (the “U.S. Trustee”), on a consolidated basis, but the Debtors

shall track and break out disbursements on a debtor-by-debtor basis in each monthly

operating report.

                                     Jurisdiction and Venue

       5.      The United States Bankruptcy Court for the Eastern District of Virginia

(the “Court”) has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the

Standing Order of Reference from the United States District Court for the Eastern District of

Virginia, dated August 15, 1984. The Debtors confirm their consent, pursuant to Rule 7008 of the

Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), to the entry of a final order by

the Court in connection with this motion to the extent that it is later determined that the Court,

absent consent of the parties, cannot enter final orders or judgments in connection herewith

consistent with Article III of the United States Constitution.

                                                 4
Case 20-30808-KRH         Doc 3     Filed 02/17/20 Entered 02/17/20 12:38:34             Desc Main
                                   Document      Page 5 of 16



       6.      Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

       7.      The bases for the relief requested herein are section 105(a) of the Bankruptcy Code,

Bankruptcy Rule 1015(b), and rules 1015-1 and 9013-1 of the Local Rules of the United States

Bankruptcy Court for the Eastern District of Virginia (the “Local Bankruptcy Rules”).

                                            Background

       8.      The Debtors are a leading omni-channel retailer of unique home décor, furniture,

and accessories. Their retail approach has focused on providing the discerning customer a curated

mix of home goods from artisans around the world. The Debtors offer their merchandise through

923 stores throughout the United States and Canada as well as online through their U.S.

e-commerce website. The Debtors are headquartered in Fort Worth, Texas and currently employ

approximately 17,000 non-seasonal employees. On January 6, 2020, the Debtors announced the

closing of up to 450 of their stores, and in connection with the filing of these chapter 11 cases, the

Debtors announced the closing of all Canadian operations.

       9.      The Debtors commenced these chapter 11 cases to facilitate a timely and efficient

process that will maximize the value of the Debtors’ estates for the benefit of all stakeholders.

The Debtors anticipate winding down the brick-and-mortar stores not part of their go-forward plan

and will seek to implement a value-maximizing going-concern transaction for the

remaining operations.

       10.     As of the Petition Date, each of the Debtors filed a petition with the Court under

chapter 11 of the Bankruptcy Code.            The Debtors will also file for relief under the

Companies’ Creditors Arrangement Act (Canada).            The Debtors continue to operate their

businesses and manage their properties as debtors and debtors in possession pursuant to

sections 1107(a) and 1108 of the Bankruptcy Code. Concurrently with the filing of this motion,

the Debtors have requested procedural consolidation and joint administration of these
                                                  5
Case 20-30808-KRH          Doc 3    Filed 02/17/20 Entered 02/17/20 12:38:34            Desc Main
                                   Document      Page 6 of 16



chapter 11 cases pursuant to Bankruptcy Rule 1015(b). No request for the appointment of a trustee

or examiner has been made in these chapter 11 cases, and no committees have been appointed or

designated.

                                         Basis for Relief

       11.     Bankruptcy Rule 1015(b) provides, in pertinent part, that “[i]f . . . two or more

petitions are pending in the same court by or against . . . a debtor and an affiliate, the court may

order a joint administration of the estates.” Fed. R. Bankr. P. 1015. The eight (8) Debtor entities

that commenced chapter 11 cases are “affiliates” as that term is defined in section 101(2) of the

Bankruptcy Code. Accordingly, the Bankruptcy Code and Bankruptcy Rules authorize the Court

to grant the relief requested herein.

       12.     Further, Local Bankruptcy Rule 1015-1 provides additional authority for the Court

to order joint administration of these chapter 11 cases:

               In all joint petitions filed with the Court, the case will be
               administered through joint administration of the estates unless the
               trustee or other interested party files an objection to joint
               administration within 14 days after the meeting of creditors and
               gives notice of a hearing date on such objection.

Local Bankr. R. 1015-1.

       13.     Joint administration is generally non-controversial, and courts in this jurisdiction

routinely order joint administration in cases with multiple related debtors.             See, e.g.,

In re Gemstone Solutions Group, Inc., No. 19-30258 (KLP) (Bankr. E.D. Va. Jan. 17, 2019)

(directing joint administration of chapter 11 cases); In re Toys “R” Us, Inc., No. 17-34665 (KLP)

(Bankr. E.D. Va. Sept. 19, 2017) (same); In re The Gymboree Corp., No. 17-32986 (KLP)

(Bankr. E.D. Va. June 2, 2017) (same); In re Penn Va. Corp., No. 16-32395 (KLP)




                                                 6
Case 20-30808-KRH              Doc 3     Filed 02/17/20 Entered 02/17/20 12:38:34                     Desc Main
                                        Document      Page 7 of 16



(Bankr. E.D. Va. May 13, 2016) (same); In re Alpha Nat. Res., Inc., No. 15-33896 (KRH)

(Bankr. E.D. Va. Aug. 5, 2015) (same).3

           14.      Given the integrated nature of the Debtors’ operations, joint administration of these

chapter 11 cases will provide significant administrative convenience without harming the

substantive rights of any party in interest. Many of the motions, hearings, and orders in these

chapter 11 cases will affect each Debtor entity. The entry of an order directing joint administration

of these chapter 11 cases will reduce fees and costs by avoiding duplicative filings and objections.

Joint administration also will allow the U.S. Trustee and all parties in interest to monitor these

chapter 11 cases with greater ease and efficiency.

           15.      Moreover, joint administration will not adversely affect the Debtors’ respective

constituencies because this Motion seeks only administrative, not substantive, consolidation of the

Debtors’ estates. Parties in interest will not be harmed by the relief requested; instead, parties in

interest will benefit from the cost reductions associated with the joint administration of these

chapter 11 cases.          Accordingly, the Debtors submit that the joint administration of these

chapter 11 cases is in the best interests of their estates, their creditors, and all other parties

in interest.

                           Waiver of Memorandum of Points and Authorities

           16.      The Debtors respectfully request that this Court treat this Motion as a written

memorandum of points and authorities or waive any requirement that this Motion be accompanied

by     a         written   memorandum          of    points      and      authorities      as    described       in

Local Bankruptcy Rule 9013-1(G).



3
     Because of the voluminous nature of the orders cited herein, such orders have not been attached to this Motion.
     Copies of these orders are available upon request to the Debtors’ proposed counsel.


                                                         7
Case 20-30808-KRH         Doc 3     Filed 02/17/20 Entered 02/17/20 12:38:34             Desc Main
                                   Document      Page 8 of 16



                                               Notice

       17.     The Debtors will provide notice of this Motion via first class mail, facsimile or

email (where available) to: (a) the United States Trustee for the Eastern District of Virginia,

Attn: Kenneth N. Whitehurst III and Shannon F. Pecoraro; (b) the holders of the 30 largest

unsecured claims against the Debtors (on a consolidated basis); (c) the agents under the Debtors’

prepetition secured facilities and counsel thereto; (d) the DIP Agents and their respective counsel

thereto; (e) the indenture trustee to the Debtors’ industrial revenue bonds; (f) counsel to the ad hoc

group of term loan lenders; (g) the lenders under certain Company-owned life insurance policies;

(h) the Debtors’ Canadian counsel; (i) the United States Attorney’s Office for the Eastern District

of Virginia; (j) the Internal Revenue Service; (k) the office of the attorneys general for the states

in which the Debtors operate; (l) the Securities and Exchange Commission; and (m) any party that

has    requested      notice     pursuant     to       Bankruptcy    Rule     2002      (collectively,

the “Notice Parties”). The Debtors submit that, in light of the nature of the relief requested, no

other or further notice need be given.

                                         No Prior Request

       18.     No prior request for the relief sought in this Motion has been made to this or any

other court.



                            [Remainder of page intentionally left blank]




                                                   8
 Case 20-30808-KRH         Doc 3       Filed 02/17/20 Entered 02/17/20 12:38:34         Desc Main
                                      Document      Page 9 of 16



         WHEREFORE, the Debtors respectfully request that the Court enter the Order,

 substantially in the form attached hereto as Exhibit A, granting the relief requested herein and

 such other relief as the Court deems appropriate under the circumstances.

Richmond, Virginia
Dated: February 17, 2020

/s/ Jeremy S. Williams
KUTAK ROCK LLP                                     KIRKLAND & ELLIS LLP
Michael A. Condyles (VA 27807)                     KIRKLAND & ELLIS INTERNATIONAL LLP
Peter J. Barrett (VA 46179)                        Joshua A. Sussberg, P.C.
Jeremy S. Williams (VA 77469)                      (pro hac vice admission pending)
Brian H. Richardson (VA 92477)                     Emily E. Geier (pro hac vice admission pending)
901 East Byrd Street, Suite 1000                   AnnElyse Scarlett Gains
Richmond, Virginia 23219-4071                      (pro hac vice admission pending)
Telephone:         (804) 644-1700                  601 Lexington Avenue
Facsimile:         (804) 783-6192                  New York, New York 10022
Email:       Michael.Condyles@KutakRock.com        Telephone:      (212) 446-4800
             Peter.Barrett@KutakRock.com           Facsimile:      (212) 446-4900
             Jeremy.Williams@KutakRock.com         Email:          joshua.sussberg@kirkland.com
             Brian.Richardson@KutakRock.com                        emily.geier@kirkland.com
                                                                   annelyse.gains@kirkland.com
 Proposed Co-Counsel to the Debtors
 and Debtors in Possession                         -and-

                                                   Joshua M. Altman (pro hac vice admission pending)
                                                   300 North LaSalle Street
                                                   Chicago, Illinois 60654
                                                   Telephone:       (312) 862-2000
                                                   Facsimile:       (312) 862-2200
                                                   Email:           josh.altman@kirkland.com

                                                   Proposed Co-Counsel to the Debtors
                                                   and Debtors in Possession
Case 20-30808-KRH   Doc 3    Filed 02/17/20 Entered 02/17/20 12:38:34   Desc Main
                            Document     Page 10 of 16



                                    Exhibit A

                                 Proposed Order
Case 20-30808-KRH               Doc 3      Filed 02/17/20 Entered 02/17/20 12:38:34                      Desc Main
                                          Document     Page 11 of 16


 Joshua A. Sussberg, P.C. (pro hac vice admission pending)          Michael A. Condyles (VA 27807)
 Emily E. Geier (pro hac vice admission pending)                    Peter J. Barrett (VA 46179)
 AnnElyse Scarlett Gains (pro hac vice admission pending)           Jeremy S. Williams (VA 77469)
 KIRKLAND & ELLIS LLP                                               Brian H. Richardson (VA 92477)
 KIRKLAND & ELLIS INTERNATIONAL LLP                                 KUTAK ROCK LLP
 601 Lexington Avenue                                               901 East Byrd Street, Suite 1000
 New York, New York 10022                                           Richmond, Virginia 23219-4071
 Telephone:         (212) 446-4800                                  Telephone:          (804) 644-1700
 Facsimile:         (212) 446-4900                                  Facsimile:          (804) 783-6192

 -and-

 Joshua M. Altman (pro hac vice admission pending)
 KIRKLAND & ELLIS LLP
 KIRKLAND & ELLIS INTERNATIONAL LLP
 300 North LaSalle Street
 Chicago, Illinois 60654
 Telephone:          (312) 862-2000
 Facsimile:          (312) 862-2200

 Proposed Co-Counsel to the Debtors and Debtors in Possession

                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE EASTERN DISTRICT OF VIRGINIA
                                    RICHMOND DIVISION

                                                                )
 In re:                                                         )       Chapter 11
                                                                )
 PIER 1 IMPORTS, INC.,                                          )       Case No. 20-30805
                                                                )
                             Debtor.                            )
                                                                )
 Tax I.D. No. XX-XXXXXXX                                        )
                                                                )
 In re:                                                         )       Chapter 11
                                                                )
 PIER 1 ASSETS, INC.,                                           )       Case No. 20-30806
                                                                )
                             Debtor.                            )
                                                                )
 Tax I.D. No. XX-XXXXXXX                                        )
                                                                )
 In re:                                                         )       Chapter 11
                                                                )
 PIER 1 HOLDINGS, INC.,                                         )       Case No. 20-30807
                                                                )
                             Debtor.                            )
                                                                )
 Tax I.D. No. XX-XXXXXXX                                        )
Case 20-30808-KRH      Doc 3    Filed 02/17/20 Entered 02/17/20 12:38:34   Desc Main
                               Document     Page 12 of 16



                                               )
 In re:                                        )   Chapter 11
                                               )
 PIER 1 IMPORTS (U.S.), INC.,                  )   Case No. 20-30808
                                               )
                     Debtor.                   )
                                               )
 Tax I.D. No. XX-XXXXXXX                       )
                                               )
 In re:                                        )   Chapter 11
                                               )
 PIER 1 LICENSING, INC.,                       )   Case No. 20-30809
                                               )
                     Debtor.                   )
                                               )
 Tax I.D. No. XX-XXXXXXX                       )
                                               )
 In re:                                        )   Chapter 11
                                               )
 PIER 1 SERVICES COMPANY,                      )   Case No. 20-30810
                                               )
                     Debtor.                   )
                                               )
 Tax I.D. No. XX-XXXXXXX                       )
                                               )
 In re:                                        )   Chapter 11
                                               )
 PIR TRADING, INC.,                            )   Case No. 20-30811
                                               )
                     Debtor.                   )
                                               )
 Tax I.D. No. XX-XXXXXXX                       )
                                               )
 In re:                                        )   Chapter 11
                                               )
 PIER 1 VALUE SERVICES, LLC,                   )   Case No. 20-30804
                                               )
                     Debtor.                   )
                                               )
 Tax I.D. No. XX-XXXXXXX                       )

             ORDER (I) DIRECTING JOINT ADMINISTRATION OF
           CHAPTER 11 CASES AND (II) GRANTING RELATED RELIEF




                                           2
Case 20-30808-KRH            Doc 3     Filed 02/17/20 Entered 02/17/20 12:38:34                     Desc Main
                                      Document     Page 13 of 16



        Upon the motion (the “Motion”)1 of the above-captioned debtors and debtors in possession

(collectively, the “Debtors”) for entry of an order (this “Order”), (a) directing the joint

administration of the Debtors’ chapter 11 cases for procedural purposes only; and

(b) granting related relief, all as more fully set forth in the Motion; and upon the

First Day Declaration; and this Court having jurisdiction over this matter pursuant to

28 U.S.C. §§ 157 and 1334 and the Standing Order of Reference from the United States District

Court for the Eastern District of Virginia, dated August 15, 1984; and this Court having found that

it may enter a final order consistent with Article III of the United States Constitution; and this

Court having found that venue of this proceeding and the Motion in this district is proper pursuant

to 28 U.S.C. §§ 1408 and 1409; and this Court having found that the relief requested in the Motion

is in the best interests of the Debtors’ estates, their creditors, and other parties in interest; and this

Court having found that the Debtors’ notice of the Motion and opportunity for a hearing on the

Motion were appropriate under the circumstances and that no other notice need be provided;

and this Court having reviewed the Motion and having heard the statements in support of the relief

requested therein at a hearing before this Court (the “Hearing”); and this Court having determined

that the legal and factual bases set forth in the Motion and at the Hearing establish just cause for

the relief granted herein; and upon all of the proceedings had before this Court; and after due

deliberation and sufficient cause appearing therefor, it is HEREBY ORDERED THAT:

        1.       The Motion is granted as set forth in this Order.

        2.       The above-captioned chapter 11 cases are consolidated for procedural purposes

only and shall be jointly administered by the Court under Case No. 20-30805 (___).




1
    Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.


                                                        3
Case 20-30808-KRH               Doc 3     Filed 02/17/20 Entered 02/17/20 12:38:34                       Desc Main
                                         Document     Page 14 of 16



             3.      The caption of the jointly administered cases should read as follows:

                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE EASTERN DISTRICT OF VIRGINIA
                                      RICHMOND DIVISION

                                                                           )
    In re:                                                                 )     Chapter 11
                                                                           )
    PIER 1 IMPORTS, INC., et al.,2                                         )     Case No. 20-30805 (___)
                                                                           )
                              Debtors.                                     )     (Jointly Administered)
                                                                           )

             4.      The foregoing caption satisfies the requirements set forth in section 342(c)(1) of

the Bankruptcy Code.

             5.      A docket entry, substantially similar to the following, shall be entered on the docket

of each of the Debtors other than Pier 1 Imports, Inc. to reflect the joint administration of these

chapter 11 cases:

                  An order has been entered in accordance with Rule 1015(b) of the Federal
                  Rules of Bankruptcy Procedure and Rule 1015-1 of the Local Bankruptcy
                  Rules for the United States Bankruptcy Court for the Eastern District of
                  Virginia directing joint administration for procedural purposes only of the
                  chapter 11 cases of: Pier 1 Imports, Inc., Case No. 20-30805; Pier 1 Assets,
                  Inc., Case No. 20-30806; Pier 1 Holdings, Inc., Case No. 20-30807; Pier 1
                  Imports (U.S.), Inc., Case No. 20-30808; Pier 1 Licensing, Inc., Case
                  No. 20-30809; Pier 1 Services Company, Case No. 20-30810; PIR Trading,
                  Inc., Case No. 20-30811; Pier 1 Value Services, LLC, Case No. 20-30804.
                  The docket in Case No. 20-30805 should be consulted for all matters
                  affecting these cases.

             6.      The Debtors shall maintain, and the Clerk of the United States Bankruptcy Court

for the Eastern District of Virginia shall keep, one consolidated docket, one file, and one

consolidated service list for these chapter 11 cases.


2
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, are set forth in the Debtors’ Motion for Entry of an Order (I) Directing Joint Administration of
      Chapter 11 Cases and (II) Granting Related Relief Docket No. [●]. The location of the Debtors’ service address
      is 100 Pier 1 Place, Fort Worth, Texas 76102.


                                                           4
Case 20-30808-KRH          Doc 3    Filed 02/17/20 Entered 02/17/20 12:38:34             Desc Main
                                   Document     Page 15 of 16



          7.    The Debtors are authorized to file the monthly operating reports required by the

Operating Guidelines and Reporting Requirements of the United States Trustee for

Chapter 11 Debtors in Possession and Chapter 11 Trustees, issued by the Office of the

United States Trustee for the Eastern District of Virginia, on a consolidated basis, but the Debtors

shall track and break out disbursements on a debtor-by-debtor basis in each monthly operating

report.

          8.    Nothing contained in the Motion or this Order shall be deemed or construed as

directing or otherwise effecting a substantive consolidation of these chapter 11 cases, the Debtors,

or the Debtors’ estates, and this Order shall be without prejudice to the rights of the Debtors to

seek entry of an order substantively consolidating their respective cases.

          9.    The requirement under Local Bankruptcy Rule 9013-1(G) to file a memorandum

of law in connection with the Motion is waived.

          10.   Notice of the Motion as provided therein shall be deemed good and sufficient notice

of such Motion and the requirements of Bankruptcy Rule 6004(a) and the Local Bankruptcy Rules

are satisfied by such notice.

          11.   Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this Order

are immediately effective and enforceable upon its entry.

          12.   The Debtors are authorized to take all actions necessary to effectuate the relief

granted in this Order.

          13.   This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.

 Dated: __________
 Richmond, Virginia                                   United States Bankruptcy Judge




                                                  5
Case 20-30808-KRH               Doc 3      Filed 02/17/20 Entered 02/17/20 12:38:34                Desc Main
                                          Document     Page 16 of 16


 WE ASK FOR THIS:

 /s/ Jeremy S. Williams
 Michael A. Condyles (VA 27807)
 Peter J. Barrett (VA 46179)
 Jeremy S. Williams (VA 77469)
 Brian H. Richardson (VA 92477)
 KUTAK ROCK LLP
 901 East Byrd Street, Suite 1000
 Richmond, Virginia 23219-4071
 Telephone:          (804) 644-1700
 Facsimile:          (804) 783-6192

 - and -

 Joshua A. Sussberg, P.C. (pro hac vice admission pending)
 Emily E. Geier (pro hac vice admission pending)
 AnnElyse Scarlett Gains (pro hac vice admission pending)
 KIRKLAND & ELLIS LLP
 KIRKLAND & ELLIS INTERNATIONAL LLP
 601 Lexington Avenue
 New York, New York 10022
 Telephone:         (212) 446-4800
 Facsimile:         (212) 446-4900

 - and -

 Joshua M. Altman (pro hac vice admission pending)
 300 North LaSalle Street
 KIRKLAND & ELLIS LLP
 KIRKLAND & ELLIS INTERNATIONAL LLP
 Chicago, Illinois 60654
 Telephone:         (312) 862-2000
 Facsimile:         (312) 862-2200

 Proposed Co-Counsel to the Debtors and Debtors in Possession


                                    CERTIFICATION OF ENDORSEMENT
                                 UNDER LOCAL BANKRUPTCY RULE 9022-1(C)

         Pursuant to Local Bankruptcy Rule 9022-1(C), I hereby certify that the foregoing proposed order has been
 endorsed by or served upon all necessary parties.

                                                             /s/ Jeremy S. Williams
